Citation Nr: 1242384	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability.

2.  Entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied reopening the claim of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied the Veteran's claim of service connection for disc degeneration of the lumbar spine with chronic muscle strain; he did not initiate a timely appeal for this matter.

2.  New evidence associated with the claims file since the December 2002 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for disc degeneration of the lumbar spine with chronic muscle strain, or raises a reasonable possibility of substantiating the claim of service connection for disc degeneration of the lumbar spine with chronic muscle strain.


CONCLUSIONS OF LAW

1.  The December 2002 RO rating decision that denied the Veteran's claim of service connection for disc degeneration of the lumbar spine with chronic muscle strain is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As evidence received since the RO's December 2002 denial is new and material, the criteria for reopening the Veteran's claim of service connection for disc degeneration of the lumbar spine with chronic muscle strain have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Board has reopened the Veteran's claim of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability.  No additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Disc Degeneration of the Lumbar Spine

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In this regard, the Board notes that the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

As set forth in 38 C.F.R. § 3.156(b) (2012), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Under Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Federal Circuit case of Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) provides further guidance.  The Federal Circuit initially found that the definition for the phrase "new and material" contained in § 3.156(a) applies to § 3.156(b).  After making this determination, it was noted that to qualify as "material" evidence under the revised version of § 3.156(a), the appellant's statement must be evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the original claim for service connection disability.  The Federal Circuit held that the appellant's single statement that his condition "worsened" (submitted less than a year after he was awarded partial disability compensation) does not, on its face, relate in any way to his condition during the pendency of his original claim or to any other unestablished fact necessary to substantiate his original claim. 

Entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain was originally denied by the RO in a December 2002 rating decision.  The RO determined that evidence did not show degenerative changes of the back were manifested within one year of service discharge or manifestations of a chronic back condition from service discharge to the present.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between December 2002 and December 2003, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 2002 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Although the December 2002 denial did not contemplate entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain on a secondary basis, the Board points out that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final decision on all theories.  Thus, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004). 

In July 2008, the Veteran sought to reopen his claim of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability.  In a February 2009 rating decision, the RO denied reopening the claim of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability, as evidence submitted was not new or material.  It was indicated that evidence of record still did not show a relationship of any current disability to service or to any service-connected condition.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the December 2002 RO rating decision includes statements from the Veteran and his representative; VA examination reports dated in February 2004 and December 2008; private treatment records; a June 2008 statement from a private physician; and VA treatment records dated from 2007 to 2008.

Some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  The new evidence of record included a June 2008 statement, the Veteran's private primary care physician, A. L., M. D., opined that the Veteran's change in body mechanics after his right knee injury during service had put additional strain on his back and had contributed to his current back pain issues.  In an additional June 2008 treatment record, that provider further indicated that the Veteran's knee clearly appeared to be aggravating his back pain.  In a December 2008 VA spine examination report, the examiner diagnosed disc degeneration of the lumbar spine with chronic muscle strain, opining that he did not feel that the Veteran's knee arthritis or surgery caused his back degenerative disc disease, but probably exacerbated it.  

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, i.e., the existence of a causal relationship between the claimed lumbar spine disorder and the Veteran's service-connected right knee disability.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder and left knee disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion and to obtain additional VA treatment records.

The Veteran asserts that he is entitled to service connection for disc degeneration of the lumbar spine with chronic muscle strain on the basis that it is related to or aggravated by his service-connected right knee disability.  The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for disc degeneration of the lumbar spine with chronic muscle strain as secondary to service-connected right knee disability is warranted.  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service connected disease or injury.  Disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service connected disability aggravates a nonservice connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of non service connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2012).

It is undisputed that the Veteran is currently service-connected for instability of the right knee with total replacement.  Post-service private and VA evidence of record demonstrates that the Veteran is currently diagnosed with disc degeneration of the lumbar spine with chronic muscle strain.  As noted above, evidence of record included a June 2008 statement from the Veteran's private primary care physician, A. L., M. D.  He noted that the Veteran had been complaining of back pain and had injured his right knee in service many years ago.  Thereafter, he opined that the Veteran's change in body mechanics had put additional strain on his back and had contributed to his current back pain issues.  In an additional June 2008 treatment record from that provider, he indicated that the Veteran's knee clearly appeared to be aggravating his back pain.  

In a December 2008 VA spine examination report, the Veteran complained of postoperative gait abnormality after undergoing surgery in connection with his service-connected right knee disability that caused irritation in his lower back with some radiation to his right buttock.  After reviewing the claims file and examining the Veteran, the examiner, a VA physician, diagnosed disc degeneration of the lumbar spine with chronic muscle strain.  He opined that it was less likely as not (less than 50/50 probability) that the Veteran's claimed lumbar spine disorder was caused by or a result of his service-connected right knee disability.  The examiner further stated that he did not feel that the Veteran's knee arthritis or surgery caused his back degenerative disc disease, but probably exacerbated it.  He highlighted that the Veteran had evidence of radiologically advanced degenerative disc disease in 2002, which was not too problematic for him until his right total knee replacement in 2002. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  The Board is cognizant that the VA and private treatment providers each indicated that the Veteran's current back disorder was aggravated by or exacerbated by his service-connected right knee disability.  Unfortunately, those medical opinions do not adequately address the relevant criteria contained in 38 C.F.R. § 3.310(b) (2012).

In light of the cumulative record and the inadequate nature of the private and VA medical opinions referenced above, the AMC should obtain a VA medical examination to clarify whether the Veteran's claimed lumbar spine disorder was aggravated by his service-connected right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects treatment for his claimed lumbar spine disability from the VA Medical Center (VAMC) in San Francisco, California, and the Community-Based Outpatient Clinic (CBOC) in Eureka, California.  However, the claims file only includes treatment records from those facilities dated up to June 2008.  Any additional records should be obtained from those facilities.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed lumbar spine disorder from the San Francisco VAMC and Eureka CBOC for the period from June 2008 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  Return the complete claims file, to include a copy of this remand, to the December 2008 VA examiner.  Prior to drafting the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disorder has been aggravated by (permanently worsened beyond normal progression of the disorder) the Veteran's service-connected right knee disability.  If it is determined that the Veteran's lumbar spine disorder has been aggravated (i.e., permanently worsened) by the service-connected right knee disability, the examiner should quantify the percentage of disability which is attributable to the aggravation, if possible.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions as well as the prior opinions and findings in the December 2008 VA examination report as well as the June 2008 private physician statements of record.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

If the December 2008 VA examiner is unavailable, another qualified examiner shall be requested to provide the above opinions.  Should a new examination be required, one should be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012). 

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in February 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


